Citation Nr: 0511993	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  03-21 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an initial compensable evaluation for 
asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
asbestosis and assigned a noncompensable disability 
evaluation effective from January 13, 2003.  The veteran, who 
had active service from August 1935 to August 1941 and from 
December 1942 to September 1945, appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  The Board remanded the case for further development 
in July 2004, and that development was completed by the 
Appeals Management Center.  The case has since been returned 
to the Board for appellate review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's asbestosis is not productive of a forced 
vital capacity (FVC) of 75 to 80 percent predicted or a 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) of 66 to 80 percent 
predicted.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for asbestosis have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, 
Diagnostic Code 6833 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate a claim.  Collectively, the April 2003 
rating decision as well as the May 2003 Statement of the Case 
and the July 2003 and November 2004 Supplemental Statements 
of the Case issued in connection with the veteran's appeal 
have notified him of the evidence considered, the pertinent 
laws and regulations, including the schedular criteria, and 
the reasons his claim was denied.  In addition, the RO sent a 
letter to the veteran in February 2003 in connection with his 
claim for service connection that specifically informed him 
of what VA was doing to assist and what was needed from him.  
That letter obviously did not address the issue of 
entitlement to a higher initial evaluation for the veteran's 
disability, as service connection had not been established at 
that time.  However, it has been determined by VA's Office of 
the General Counsel (OGC) that, when a claim of service 
connection is granted and the veteran submits a notice of 
disagreement in which he raises the new issue of entitlement 
to an increased rating for the disability in question, notice 
under 38 U.S.C.A. § 5103(a) is not required as to the claim 
raised in the notice of disagreement.  See VAOPGCPREC 8-2003 
(December 22, 2003).  Instead, the OGC concluded that the 
RO's only obligation under such circumstances is to develop 
or review the claim and, if the disagreement remains 
unresolved, to issue a statement of the case.  Id.  Such was 
done in the present case.  Thus, no further notice is 
required in connection with the veteran's claim for a higher 
initial evaluation.  However, the Board notes that an 
additional letter was sent to the veteran in July 2004 
informing that he could submit evidence showing that his 
service-connected asbestosis had increased in severity.  The 
letter also notified him of what evidence VA was responsible 
for obtaining.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied. Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
afforded VA examinations in March 2003 and September 2004.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  In fact, the veteran submitted a 
statement in July 2004 indicating that he did have any 
additional information to submit.

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim is appropriate.


Background and Evidence

A rating decision dated in April 2003 granted service 
connection for asbestosis and assigned a noncompensable 
disability evaluation effective from January 13, 2003.  That 
determination was based on a review of the veteran's service 
records and VA medical records as well as on the findings of 
a VA examination performed in March 2003.

VA medical records dated from August 1997 to February 2003 
and from January 2001 to August 2002 indicate that the 
veteran was seen in May 2002 for an evaluation of a right 
middle lobe nodule.  He was noted as having a past medical 
history of emphysema, asbestos exposure, and coronary artery 
disease.  The veteran complained of having some shortness of 
breath, but he also indicated that he was able to climb two 
flights of stairs before becoming dyspneic.  He did not 
develop chest pains, nor did he use inhalers.  He also denied 
having a cough and had never had hemoptysis.  Although he 
reported having lost four pounds, the veteran noted that he 
was gradually regaining the weight.  He was seen a few days 
later at which time he stated that his shortness of breath 
had been stable for a long time, but did worsen with humid 
weather.  He denied having any fevers, chills, night sweats, 
paroxysmal nocturnal dyspnea, orthopnea, hemoptysis, or 
cough.  A physical examination revealed diminished breath 
sounds bilaterally, but his lungs were noted as being 
otherwise clear. The veteran returned for another follow-up 
appointment in May 2002 during which he denied any changes 
since his appointment earlier that same month.  A physical 
examination did not find him to be in any respiratory 
distress.  The veteran did have diminished breath sounds 
bilaterally throughout, but there were no crackles or wheezes 
noted.  Pulmonary function tests found him to have a pre-
bronchodilator FVC of 92 percent predicted and post-
bronchodilator 97 percent predicted.  His pre-bronchodilator 
DLCO was 111 percent predicted.  The examining physician 
commented that spirometry revealed mild airflow obstruction 
without change after bronchodilators and that his lung 
volumes and diffusion were normal.  There were no previous 
tests for comparison.  The veteran was seen again in July 
2002 at which time it was noted that an x-ray had 
demonstrated previous asbestos exposure with calcified 
pleural plaques.  The veteran reported being able to mow half 
of the lawn before having to stop and rest due to shortness 
of breath.  A physical examination revealed his lungs to have 
somewhat decreased sounds without any rales or wheezes.

VA medical records dated in August 2002 indicate that the 
veteran returned for a follow-up appointment after having 
been treated for a nodule in the right middle lobe adjacent 
to the minor fissure.  He did not report having any shortness 
of breath, coughing, hemoptysis, or weight loss.  A physical 
examination found his lungs to be clear to auscultation, 
except for a few crackles at the base.  Although his breath 
sounds were slightly diminished on both lung fields, an x-ray 
showed no evidence of a nodule in the right lung.  An 
addendum to the report indicted that the chest x-ray was 
strongly suggestive of asbestos exposure and asbestos-related 
lung disease.

VA medical records dated from January 2003 to April 2004 note 
that the veteran was seen in January 2004 for a follow-up 
appointment for his blood pressure during which a physical 
examination found his lungs to be clear throughout.

The veteran was afforded a VA examination in March 2003 
during which he reported becoming a little winded after 
walking up and down stairs, but denied having coughing, 
wheezing, or tightness in his chest.  A physical examination 
revealed his lungs to be clear to auscultation.  A chest x-
ray showed no changes and was stable in comparison to prior 
x-rays, as it revealed hyperinflation and multiple pleural 
plaques.  The veteran was diagnosed as having asbestos 
exposure over 55 years earlier with a current normal 
respiratory examination.  On pulmonary function testing done 
in March 2003, post-bronchodilator testing was reportedly not 
done because the veteran's pre-tests were normal with pre-
bronchodilator FVC of 112 percent and DLCO of 110 percent.  
It was also noted that bronchodilators were not given due to 
poor reproducibility between like tests.  The interpretation 
was that spirometry indicated mild airflow obstruction and 
lung volumes indicated mild hyperinflation with air trapping 
with a normal diffusing capacity.  Further, when compared to 
pulmonary functions tests of March 2002, the FEV1 was mildly 
improved.  In an April 2003 addendum, the March 2003 VA 
examiner reviewed this report and concluded that the 
veteran's pulmonary function testing showed mild airflow 
obstruction; however he commented that this could likely just 
be due to the veteran's stated age, and he noted that such 
recent tests showed some improvement over tests done the 
previous spring.  Finally, he stated that the veteran's 
asbestos related pulmonary changes were not terribly 
debilitating to the veteran.

J. Michael Adams, M.D. submitted a letter dated in May 2003 
as well as treatment records indicating that the veteran had 
sought treatment in September 2001 with complaints of 
pressure-like chest pain on exertion.  He had also 
experienced arm pain and some associated dyspnea.  He was 
diagnosed with stable angina and responded to beta-blocker 
therapy with his symptoms becoming controlled and stable.

In his December 2003 hearing testimony before the Board, the 
veteran stated that he became winded after walking four or 
five blocks and that he could only walk one block on a bad 
day.  He also had difficulty going up and down stairs and 
indicated that his disability affected his stamina and 
energy.  He noted that he had never used an inhaler, nor had 
it been suggested that he ever use one.  He further testified 
that he had quit smoking 35 to 40 years earlier.

The veteran was provided a VA examination in September 2004 
during which he reported being short of breath for many 
years.  He did not require the use of oxygen at home, and he 
had never been hospitalized for breathing problems.  Nor did 
he use any respiratory mediations or inhalers.  He also 
denied having any treatment for malignancies, chemotherapy, 
or radiation therapy.  He could no longer work outdoors and 
stopped all sporting activity, such as hunting and fishing, 
due to his shortness of breath, but he did go walking at 
least once a week and covered a distance of approximately 
half a mile in 27 minutes.  The veteran reported having quit 
smoking 45 to 50 years earlier and stated that he had only 
smoked a pipe and did not inhale.  He denied having a fever, 
night sweats, significant weight loss or gain, daytime 
hypersomnolence, hemoptysis, purulent cough, or productive 
cough.  A physical examination found his lungs to be clear to 
auscultation and percussion anteriorly and posteriorly.  
There were no rales, rhonchi, or wheezes, nor was there any 
indication of congestive heart failure, peripheral edema, 
cardiomegaly, cor pulmonale, pulmonary hypertension, or 
respiratory failure.  There were no deformities identified, 
and he had good chest excursion and good diaphragmatic 
excursion equal bilaterally.  The veteran did become rather 
significantly winded and took a quick additional breath in 
during his spoken words.  When he was asked if he was feeling 
winded, the veteran stated that he thought he was just in his 
normal speech pattern and did not have any specific 
complaints about being short winded.  Pulmonary function 
testing showed his FVC to be 100 percent of percent predicted 
both prior to and after treatment.  His total lung capacity 
was 119 percent of predicted, and his DLCO was 151 percent of 
predicted.  The veteran was also scheduled for a pulmonary 
exercise test, but he was unable to complete the testing due 
to his shortness of breath.  He was diagnosed as having 
pulmonary asbestosis.


Law and Analysis

The veteran contends that the current evaluation assigned for 
his asbestosis does not accurately reflect the severity of 
that disability.  More specifically, he maintains that the 
symptomatology associated with the disability warrants a 
compensable evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The veteran is currently assigned a noncompensable evaluation 
for his asbestosis under 38 C.F.R. § 4.97, Diagnostic Code 
6833 (2004).  Under that diagnostic code a 10 percent 
disability evaluation is assigned for a FVC of 75 to 80 
percent predicted or a DLCO (SB) of 66 to 80 percent 
predicted.  Where the schedular criteria does not provide for 
a noncompensable evaluation, such an evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2004).  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to a higher initial 
evaluation.  The medical evidence of record does not show him 
to have a FVC of 75 to 80 percent predicted or a DLCO (SB) of 
66 to 80 percent predicted.  In this regard, the Board notes 
that pulmonary function testing performed in May 2002 
revealed a pre-bronchodilator FVC of 92 percent predicted and 
a post-bronchodilator FVC of 97 percent predicted with a pre-
bronchodilator DCLO of 111 percent predicted.  March 2003 
pulmonary function testing revealed a pre-bronchodilator FVC 
of 112 percent predicted with a pre-bronchodilator DCLO of 
110 percent predicted.   In fact, the March 2003 VA examiner 
commented that the veteran had a current normal respiratory 
examination and that his pulmonary changes were not terribly 
debilitating.  Additionally, the September 2004 VA examiner 
found him to have a FVC of 100 percent predicted both prior 
to and after treatment, and his DLCO was 151 percent 
predicted.  As such, the veteran has not met the criteria for 
a compensable evaluation.  Therefore, the Board finds that 
the veteran is not entitled to a higher initial evaluation.
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected asbestosis has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the veteran's asbestosis.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's asbestosis under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet App. 218 (1995). 


ORDER

An initial compensable disability evaluation for asbestosis 
is denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


